
	
		I
		112th CONGRESS
		1st Session
		H. R. 3230
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mrs. McMorris Rodgers
			 (for herself, Mr. Lance,
			 Mr. Guthrie,
			 Mrs. Blackburn,
			 Mr. Paulsen,
			 Mr. Bass of New Hampshire,
			 Mr. Latta, and
			 Mr. Shimkus) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Food and Drug Administration, with respect
		  to devices, to enter into agreements with certain countries regarding methods
		  and approaches to harmonizing certain regulatory requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping America Competitive Through Harmonization Act of
			 2011.
		2.Harmonization of
			 device premarket review, inspection, and labeling symbols; report
			(a)In
			 generalParagraph (4) of section 803(c) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 383(c)) is amended to read as follows:
				
					(4)With respect to devices, the
				Secretary shall, to the maximum extent practicable, enter into agreements with
				those countries identified in clauses (i) and (ii) of section 802(b)(1)(A)
				regarding methods and approaches to harmonizing regulatory requirements for
				premarket review, inspections, and common international labeling
				symbols.
					.
			(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 Health and Human Services shall submit to the Committee on Health, Education,
			 Labor, and Pensions of the Senate and the Committee on Energy and Commerce of
			 the House of Representatives, a report listing the agreements entered into
			 under section 803(c)(4) of the Federal Food, Drug, and Cosmetic Act (as amended
			 by subsection (a)) and itemizing the methods and approaches that have been
			 harmonized pursuant to such section.
			
